FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                September 14, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 09-1020
                                               (D.C. No. 1:84-CR-00337-CMA-1)
    GERALD L. ROGERS,                                      (D. Colo.)

                Defendant-Appellant.


                             ORDER DENYING
                      CERTIFICATE OF APPEALABILITY *


Before BRISCOE, HOLLOWAY, and EBEL, Circuit Judges.


         Gerald L. Rogers is a federal prisoner who seeks to appeal the dismissal of

a pleading he captioned as a petition under the All Writs Act, 28 U.S.C. § 1651,

and 28 U.S.C. § 2241. He is currently serving a twenty-five year sentence on

multiple counts of mail and securities fraud. United States v. Rogers, 960 F.2d
1501, 1503-04 (10th Cir.), cert. denied, 506 U.S. 1035 (1992). In 1994, he filed



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his first motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255, but the district court denied relief, and we affirmed. United States v.

Rogers, No. 95-1519, 1997 WL 543365 (10th Cir. Sept. 3, 1997) (unpublished).

We then twice denied him authorization to file a second or successive § 2255

motion. Rogers v. United States, No. 98-525 (10th Cir. Oct. 6, 1998)

(unpublished); Rogers v. United States, No. 02-1416 (10th Cir. Dec. 5, 2002)

(unpublished). Thereafter, Mr. Rogers moved for relief under Fed. R. Civ. P.

60(b)(4), but the district court construed his motion as an unauthorized second or

successive § 2255 motion and denied relief. On appeal, we vacated the district

court’s order for lack of jurisdiction, construed Mr. Rogers’ appellate materials as

an implied request for authorization to file a second or successive § 2255 motion,

and denied authorization. United States v. Rogers, 205 F. App’x 708, 710

(10th Cir. 2006) (per curiam) (unpublished).

      Most recently, Mr. Rogers filed the present pleading, which the district

court determined was yet another unauthorized second or successive § 2255

motion. The court dismissed the motion for lack of jurisdiction, and Mr. Rogers

now appeals pro se. 1 He also seeks leave to proceed in forma pauperis (IFP).

      Before addressing Mr. Rogers’ appellate contentions, we must determine

whether he satisfies the standards for issuance of a certificate of appealability


1
     We liberally construe Mr. Rogers’ pro se filings. See Ledbetter v. City of
Topeka, Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).

                                         -2-
(COA), which is a prerequisite to appealing a final order of dismissal in a § 2255

proceeding. See 28 U.S.C. § 2253(c)(1)(B); United States v. Harper, 545 F.3d
1230, 1233 (10th Cir. 2008). 2 Mr. Rogers did not seek a COA, but we will treat

his notice of appeal as an application for a COA. See United States v. Gordon,

172 F.3d 753, 753-54 (10th Cir. 1999); Fed. R. App. P. 22(b)(2). “In order to

secure a COA, a petitioner must show that ‘jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’”

Harper, 545 F.3d at 1233 (quoting Slack v. McDaniel, 529 U.S. 473, 478 (2000)).

The district court dismissed Mr. Rogers’ pleading as an unauthorized second or

successive § 2255 motion. Thus, whether Mr. Rogers is entitled to a COA

depends on whether the district court’s dismissal is subject to reasonable debate.

We conclude it is not.

      “A prisoner in custody under a sentence of a court established by Act of

Congress claiming the right to be released upon the ground that . . . the court was

without jurisdiction to impose such sentence . . . may move the court which

imposed the sentence to vacate, set aside, or correct the sentence.” 28 U.S.C.

§ 2255(a). Mr. Rogers undoubtedly fits this description. His pleading clearly


2
      Mr. Rogers captioned his pleading as a petition under 28 U.S.C. § 2241,
which would not require a COA to appeal, but he did not and does not now
advance any argument that the district court should have treated his pleading as a
§ 2241 petition rather than a § 2255 motion. Accordingly, given the district
court’s characterization of the motion, we proceed to determine whether
Mr. Rogers satisfies the prerequisite standards for a COA.

                                         -3-
attacks the legality of his detention on several grounds, including lack of federal

jurisdiction to hear the case, lack of government standing to prosecute the case,

and separation of power principles. The district court, therefore, was correct in

finding that Mr. Rogers sought substantive § 2255 relief. And, absent any

indication that the § 2255 remedy was “inadequate or ineffective,” id. § 2255(e),

Mr. Rogers was obligated to comply with the authorization requirements for filing

a second or successive § 2255 motion. Because Mr. Rogers had not obtained the

required authorization from this court, see id. § 2255(h), the district court

properly exercised its discretion to dismiss the pleading rather than transfer it

here, see In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008) (instructing district

courts to dismiss unauthorized second or successive § 2255 claims for lack of

jurisdiction, or transfer the motion to this court if in the interest of justice).

Hence, no reasonable jurist would debate the court’s decision to dismiss the

motion, and Mr. Rogers thus fails to satisfy the standards for issuance of a COA. 3

       Finally, we deny Mr. Rogers’ request to proceed IFP. To qualify for IFP

status, an inmate must show “a financial inability to pay” and “a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

3
       It is of no avail that Mr. Rogers also styled his pleading under the All Writs
Act. See United States v. Nelson, 465 F.3d 1145, 1149 (10th Cir. 2006) (“It is the
relief sought, not [the] pleading’s title, that determines whether the pleading is a
§ 2255 motion.”). Likewise, Mr. Rogers’ assertion that the Antiterrorism and
Effective Death Penalty Act (AEDPA) is inapplicable to this post-AEDPA motion
is meritless. See Daniels v. United States, 254 F.3d 1180, 1184-85, 1188
(10th Cir. 2001) (en banc).

                                            -4-
appeal.” McIntosh v. United States Parole Comm’n, 115 F.3d 809, 812 (10th Cir.

1997) (quotation omitted). Mr. Rogers’ arguments are not well-reasoned and fail

to demonstrate an absence of frivolity. 4

      Accordingly, we DENY a certificate of appealability, DENY the motion to

proceed IFP, and DISMISS the appeal.



                                                  Entered for the Court


                                                  David M. Ebel
                                                  Circuit Judge




4
      The “three-strikes” provision of 28 U.S.C. § 1915(g) does not apply to
habeas corpus and § 2255 proceedings, Jennings v. Natrona County Det. Ctr.
Med. Fac., 175 F.3d 775, 780-81 (10th Cir. 1999), but we caution Mr. Rogers
against filing meritless challenges to this conviction and sentence.

                                            -5-